DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to the Applicants Remarks filed 4/25/22.  Claims 12, 13, 16-23, 30-32 are pending and have been examined on the merits.  Claims 14 and 33 have been cancelled.  Claims 1-11, 15, and 24-29 were previously cancelled.
Withdrawn Rejections
The 102 (a) rejection of claim 33 has been withdrawn due to the cancellation of the claim.
The 103(a) rejection of claim 14 has been withdrawn due to the cancellation of the claim.
The 103(a) rejections of claims 12-13, 16-23, 30 over Phillips (US 4,024, 120) and Bole (USPN 2,124,284) have been withdrawn due to the amendment to claim 12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13, 16-23, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 4,024, 120)) in view of Bole (USPN 2,124,284) and Swallen (USPN 2,105,760). 
 Regarding Claims 12, 17-23:  Phillips discloses a method of providing a crude corn gluten material [abstract].  Phillips discloses treating the corn gluten by washing it with a solvent containing water and 70 to 100% ethyl acetate; separating the gluten from the solvent; washing the separated gluten with water; separating the washed gluten with water and drying the washed gluten [col. 3, lines 1-15].  Phillips discloses separation by centrifugation or filtration [col. 3, lines 2-4].  Phillips discloses the protein content at about 70% [col. 3, line 12].  Phillips discloses an oil content of less 0.5% [col. 3, line 12].  Phillips discloses a carbohydrate content of about 20% [col. 3, line13].  Phillips discloses that the color of the gluten is off-white to pale tan [col. 3, lines 10-11]. Phillips discloses ethanol and isopropanol as useable solvents at amounts from 0 to 15%.
 Phillips does not disclose ethanol and isopropanol as organic solvents from about 75% to about 95%.
Phillips does not disclose that the corn gluten is destarched.
	Bole discloses the removal/separation of starch from corn gluten because it is desirable to recover the starch and to increase the protein content of the gluten which should be as free of starch as possible (page 1, column 1, lines 11-25).
	Swallen discloses adding aqueous ethyl alcohol of 93% concentration by volume to ground
gluten meal in a suitable vessel, agitating gently during the desired extraction period, decanting, and repeating the process until the extraction has been carried to the desired extent and producing
isolated corn protein (page 1: column 1, lines 50-55 and column 2, lines 1-6). 
	Both Phillips and Bole teach corn gluten material.  It would have been obvious to provide and use a destarched corn gluten material in the method of Phillips, wherein a purified zein product is produced, because Bole teaches that the removal of starch from corn gluten increases the protein content of the gluten.  Therefore, a destarched corn gluten material would have been expected to have a higher protein content that would have been useful for extracting zein (corn protein) according to the process of Phillips. 
	Further, at the time of the invention it would have been obvious to modify the method of Phillips to substitute out the ethyl acetate of Phillips for the solvent of Swallen since the ethyl alcohol of Swallen is able to extract and produce an isolated corn protein which is what Phillips also seeks to do.  Further Philips does allow for the presence of ethyl alcohol or isopropanol.
Regarding the amount of corn protein on a dry basis, although Phillips fails to expressly recite the amounts (at least 85 wt% and 87-98 wt%) as recited in claims 12 and 17, since the stated of the corn gluten was modified to the recited destarched form it would have been obvious that the protein content would have been higher in the absence of additional starch. As a result, the claimed corn protein concentrations are merely an obvious variation of what is suggested by the prior art. 
Regarding the soluble carbohydrate concentration ranging from 40 g/kg or less or 25 g/kg or less as recited in claims 12 (b) iv. and 20 it would have been obvious that modified Phillips would have contained a lower amount of carbohydrate since the form of the corn gluten was modified to recite destarched corn gluten.
Regarding the color limitations as recited in claims 12 (b) ii. and 18, , as well as the other limitations of the claims which depend from claim 12  (e.g. organic acid concentration as recited in claim 21, aflatoxin concentration as recited in claim 22, and free sulfite concentration as recited in claim 23), because Phillips as modified by Bole teaches the method of obtaining a corn protein isolate as claimed in steps (a) and (b) of claim 12, the resultant corn protein isolate of the modified Phillips would also be expected to have properties that are the same as or substantially similar to the claimed properties of the corn protein isolate as recited in claims 12 and 18-23. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
	Regarding Claim 13: Phillips as modified by Bole teaches the method of producing a (purified zein) corn protein isolate from destarched corn gluten meal as recited above with respect to claim 12. Given that Bole teaches and provides motivation for the complete removal of solids and starch from corn gluten (page 1, column 1, lines 26-30) so that a destarched corn gluten material that is as free of starch as possible is used in the method of Phillips the amount of residual insoluble starch solids on a dry basis in the destarched corn gluten material is expected to be extremely low. This is because most, if not all, of the starch has been removed from the destarched corn gluten material. 
	Regarding Claim 16: Phillips as modified by Bole teaches the method of producing a corn gluten protein isolate from destarched corn gluten meal, wherein the (destarched) corn gluten meal is washed with ethyl acetate as recited above with respect to claim 12. Phillips discloses that the starting gluten material can have a water content of about 70% and that to the 100 pounds of corn gluten 35 gallons of solvent are added [Ex. 1] (equivalent to about 2.9 liters solvent/kg gluten material).
	Although the modified Phillips discloses about 70% water it would have been obvious to modify the level of water content in the corn gluten since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
	Regarding Claim 30: Phillips as modified by Bole discloses the method of producing a corn protein isolate as recited above with respect to claim 12. 
Bole also teaches that ordinarily corn gluten material contains about 50% insoluble protein and from 35 to 40% starch, the rest being fat, sugar and other impurities (page 1, column 1, lines 11-16). Given that Phillips as modified by Bole discloses a process that extracts zein from destarched corn gluten meal in order to produce a purified product, wherein the process of Phillips is the same as the claimed treatment process which separates a protein-enriched stream from non-protein components, the treatment process of the modified Phillips would have also been expected to remove the non-protein components such as fats, sugars, and other impurities from the destarched corn gluten material as claimed. 
Regarding Claim 31: Phillips as modified by Bole discloses as discussed above in claim 12.  Phillips does not disclose that the treatment is performed 3 times.
Swallen discloses washing the residue with ethyl alcohol 3 times after the initial extraction, that in commercial operations the washing solutions can be used for preliminary extraction, as well as that the washing (i.e. addition of aqueous ethyl alcohol) and decanting can be repeated until the desired extract is obtained (page 1, column 2, lines 1-6 and 44-46; page 2, column 1, lines 1-4).
 It would have been obvious to modify the method of Phillips to carry out the treatment a minimum of three times as in Swallen to attain the desired protein content and removal of undesirable components.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 4,024,120) in view of Bole (USPN 2,124,284) and Swallen (USPN 2,105,760) as applied to claim 12, and in further view of Swallen et al. (USPN 2,227,605).
Regarding Claim 32: Phillips as modified by Bole teaches the method of producing a corn protein isolate by treating (destarched) corn gluten material by the process of washing with aqueous ethyl alcohol and then separating the protein-enriched stream (extract) from the non-protein components via decanting as recited above with respect to claim 12. Phillips also discloses that the process could be carried out according to a countercurrent multistage method [col. 3, lines 16-27]. 
However, the modified Phillips fails to expressly teach wherein the treating comprises depositing the corn gluten meal into an immersion extractor comprising a conveyor and having a plurality of extraction stages. 
	“Swallen 2”  teaches an apparatus for extracting zein (the alcohol soluble constituent of corn protein) from gluten meal, wherein corn gluten meal is mixed with an alcohol solvent and wherein the mixture is allowed to overflow into a series of settling vessels for the solvent through which the meal is moved by a series of conveyors (column 1, lines 4-10 and 47-55; column 2, lines 7-12; claims). 
	Both Phillips and Swallen 2 teach methods of extracting zein or corn protein with an alcohol solvent, wherein a countercurrent principle can be employed.  It would have been obvious to use the apparatus of Swallen 2 which comprises a series of overflow settling vessels and a conveyor to carry out the method of the modified Phillips, because Swallen 2 discloses that this was a suitable system for extracting zein or corn protein at the time of filing.
Response to Arguments
6.	The 102 (a) rejection of claim 33 has been withdrawn due to the cancellation of the claim.
7.	The 103(a) rejection of claim 14 has been withdrawn due to the cancellation of the claim.
8.	The 103(a) rejections of claims 12-13, 16-23, 30, and 31 over Phillips (US 4,024,120) and Bole (USPN 2,124,284) have been withdrawn due to the amendment to claim 12.
9.	The Applicants assert that Phillips teaches away from ethanol and isopropanol because it prefers the use of ethyl acetate or its azeotropes.
The Examiner disagrees because a prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).   Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Phillips discloses ethyl acetate as preferred but does not discredit using ethanol or isopropanol as the extracting solvent.  Ivanova et al. Food processing Industry 2011 discloses isopropanol, ethanol and ethyl acetate as useful extraction solvents [abstract].  Ivanova disclosed ethyl acetate as a most complete solvent  but potentially toxic but ethanol as best due to its non-toxicity [abstract].  Ivanova supports substituting ethyl acetate with ethanol.  The Examiner maintains the modification of the solvent of Phillips with that of Swallen ’760.
Applicants assert the Bole reference discloses removing starch from gluten but that the system used is different.  
The Examiner notes that Bole was relied upon for its teaching of destarched corn gluten and not for its method of extracting and isolating corn protein.  Phillips disclosed the recited method but the state of the corn gluten was modified by Bole.
Applicants assert that Swallen ‘760 discloses a method suitable for maize protein in the production of plastics.    The Applicants assert that Swallen obtains a different product than the present invention in that it the protein in Swallen is in the liquid portion and in the instant invention it is a solid.
The Examiner maintains that Swallen was incorporated for its teaching of ethanol and isopropanol to treat corn gluten.  The Examiner acknowledges that the protein in Swallen elutes with the liquid and that the protein in the instant invention is solid.  However, the limitation regarding the form of the target protein is met by Phillips.
The Applicants assert that Swallen ‘605 uses an apparatus that would have been used by Swallen ‘760.  Applicants assert that since Swallen ‘760 uses the apparatus of ‘605 that it correlates to ‘760 and therefore does not overcome the gaps in the disclosure of ‘760.
The Examiner disagrees.  The Applicants appear to assert that the apparatus of ‘605 would only be usable by ‘760.  The Examiner maintains that the method of Phillip would be able to be performed in an extractor as in Swallen ‘760. It would have been obvious to use the apparatus of Swallen 2 which comprises a series of overflow settling vessels and a conveyor to carry out the method of the modified Phillips.  The solid material of Phillips containing the solids protein would have been attainable as it is passed in the opposite direction of the solubles in the solvent [pg. 1 col. 2, lines 7-11].
Pertinent Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boomer (US 4,213,941) discloses an immersion extractor for use with solid material  and that is includes a plurality of chambers for extraction [abstract].
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793